Citation Nr: 0639268	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-05 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of a forfeiture action under 
the provisions of 38 U.S.C.A. § 3504(a) [currently codified 
as 38 U.S.C.A. § 6104(a) (West 2002)].


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran had recognized service from December 1941 to 
March 1944.  He had beleagured status from December 1941 to 
May 1942, was a prisoner of war (POW) from May 1942 to 
December 1942, no casualty status from December 1942 to 
August 1945, absent without leave from August 1945 to October 
1945, and service in the Regular Philippine Army from October 
1945 to June 1946.  The veteran had no recognized guerilla 
service.  The veteran died in December 1996 and the appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that denied the 
above claim.


FINDINGS OF FACT

1.  In an October 1976 forfeiture decision, the Veterans 
Benefits Administration, Compensation and Pension Service 
(VBA), declared the veteran to have forfeited all rights, 
claims and benefits to which he might otherwise be entitled 
under VA laws under 38 U.S.C.A. § 3504(a) [now 38 U.S.C.A. § 
6104(a)].

2.  VBA notified the veteran of the October 1976 forfeiture 
decision and of his appellate rights with regard to that 
decision; the veteran did not appeal.

3.  The evidence submitted since the October 1976 forfeiture 
decision does not relate to an unestablished fact necessary 
to substantiate the claim or raise a reasonable possibility 
of substantiating the claim.



CONCLUSION OF LAW

The evidence received since the October 1976 forfeiture 
decision determining that VA death benefits were subject to 
forfeiture under 38 U.S.C.A. § 3504(a) [now 38 U.S.C.A. § 
6104(a)] is not new and material, the previous forfeiture 
decision remains final and is a legal bar to the benefits 
sought.  38 U.S.C.A. §§ 3504, 4005 (1970); 38 U.S.C.A. §§  
6104(a), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1976); 38 C.F.R. §§ 3.156, 3.902 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element (4) of the requisite notice, VA 
must "also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) 
(West 2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the appellant in November 2003.  The appellant was 
told of the requirements to successfully reopen her claim for 
entitlement to revocation of a forfeiture action, advised of 
her and VA's respective duties, and asked to submit 
information and/or evidence pertaining to the claim to the 
RO.  The content of these documents, as a whole, complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The RO also told the appellant that she had to submit new and 
material evidence to reopen her claim and of the reasons for 
the denial of her claim, i.e., what evidence was missing in 
order to reopen her claim.  In the November 2003 letter, the 
RO informed the appellant that the veteran's claim was 
previously denied because the evidence showed that his 
membership in the Japanese sponsored and controlled Bureau of 
Constabulary was established as a form of "rendering 
assistance to the enemy."  She was told of the criteria for 
forfeiture and of the meaning of new and material evidence.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

To the extent that any VCAA notice defect may be present, the 
Board finds that a remand for further notification and 
assistance is not necessary.  As explained below, there is no 
reasonable possibility that such notification could change 
the outcome in this case.  Soyini v. Derwinski, 1 Vet. App. 
540 (1991) (A remand is inappropriate where there is no 
possibility of any benefit flowing to the claimant).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence has been obtained 
and associated with the claims file.  There is no indication 
of any relevant records that the RO failed to obtain.  The 
duty to notify and assist having been met by the RO to the 
extent necessary, the Board turns to the analysis of the 
appellant's claim on the merits.




II.  New and material evidence

The appellant seeks revocation of a forfeiture of VA benefits 
VBA previously declared against the veteran in a Forfeiture 
Decision dated in October 1976.  In that decision, VA 
determined that the veteran had forfeited his right to VA 
benefits because he had, beyond reasonable doubt, sustained 
membership and service of more than two years in the Japanese 
sponsored and controlled Bureau of Constabulary, a component 
of the Imperial Japanese Military Forces, during the enemy 
occupation of the Philippines, was of assistance to the 
Imperial Japanese Government , in violation of 38 U.S.C.A. § 
3504(a) [now 38 U.S.C.A. § 6104(a)].  He was notified of this 
decision by letter dated October 13, 1976.  The veteran did 
not appeal the October 1976 forfeiture decision and it became 
final.  38 U.S.C.A. § 7105.

Laws and Regulations

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.   

The evidence received after October 1976 is presumed credible 
for the purposes of reopening the veteran's claim unless it 
is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Any person shown by evidence satisfactory to the Secretary to 
be guilty of, in part, a treasonable act shall forfeit all 
accrued or future gratuitous benefits under laws administered 
by the Secretary.  38 U.S.C.A. § 6104(a) (West 2002); 38 
C.F.R. § 3.902(b).  A treasonable act is defined as an act of 
mutiny, treason, sabotage or rendering assistance to an enemy 
of the United States or of its allies.  38 C.F.R. § 3.902(a).

Analysis

As noted above, in October 1976 VBA determined that the 
veteran had forfeited his right to VA benefits under 
38 U.S.C.A. § 3504(a).  In support of its decision, VBA 
considered: the veteran's service personnel records; VA Form 
21-4169 Supplement to VA Forms (For Philippine Claims); the 
Philippine Army Loyalty Status Board proceedings; the 
veteran's Affidavits For Philippine Army Personnel dated 
October 1945 and April 1947; U.S. Army CIC report of 
investigation; and written statements from the appellant. 

VBA notified the veteran of the October 1976 forfeiture 
decision and of his appellate rights with regard to that 
decision, but the veteran did not appeal that decision to the 
Board.  The October 1976 forfeiture decision is thus final.  
38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1976).

The veteran died in December 1996.  The appellant applied for 
VA death benefits in April 1999.  In a letter dated June 
1999, the RO informed the appellant that the October 1979 
forfeiture decision was a permanent bar to the veteran and 
appellant from any gratuitous VA benefits.  (The record does 
not indicate whether the appellant was apprised of her 
appellate rights.)  In August 2003, the RO received a letter 
from the appellant, which was considered a request for 
reconsideration of the October 1976 forfeiture decision.  By 
letter dated in January 2004, the RO again advised the 
appellant of the reason for the denial of her claim, and 
apprised her of her due process rights.  The appellant 
appealed.  

The evidence that has been associated with the claims file 
since VBA's October 1976 Forfeiture Decision includes: 
Certificate of Death of the veteran; Certification of Service 
from the Philippine Army dated December 1996; Affidavit of 
S.L.M.; Affidavit for Philippine Army Personnel; Veteran's 
U.S. Certification of Nationalization; Copy of Proclamation 
No. 51, Court Order for the case of People of the Philippines 
v. Jose P. Laurel, and an excerpt from the book Burden of 
Proof; and written statements of the appellant.

Some of the evidence, specifically, the Affidavit of S.L.M. 
and appellant's written statements asserting that even though 
the veteran served with the Bureau of Constabulary, he was 
forced to do so as a POW and as such did not render 
assistance to an enemy of the United States, were of record 
in December 1976, when VBA issued its forfeiture decision.  
These documents are therefore cumulative and redundant, not 
new.

The Board finds the remainder of the evidence new, but not 
material.  In that, it does not by itself or when considered 
with previous evidence of record, relate to an unestablished 
fact necessary to substantiate the claim of entitlement to 
revocation of a forfeiture action pursuant to VA law now 
codified at 38 U.S.C.A. § 6104(a).

More specifically, none of the remainder of the evidence 
speaks to the only issue at hand: whether the veteran served 
in the Japanese sponsored and controlled Bureau of 
Constabulary during the enemy occupation of the Philippines, 
thereby violating Section 3504(a), Title 38, United States 
Code, which considers such service tantamount to the 
rendering of assistance to an enemy of the United States.

In the newly submitted written statements, the appellant does 
not assert otherwise.  Rather, she asserts that on a 
voluntary basis, he served in the underground movement for 
the guerillas during service with the Bureau of Constabulary 
and joined with the intent to secure vital intelligence in 
order to weaken the Bureau.  

In support of her assertions, she refers to the documentation 
that she submitted for consideration.  She claims that these 
items acknowledge that the veteran joined the Bureau of 
Constabulary as part of the underground guerilla movement and 
contributed a lot by providing intelligence to them.  She 
also asserts that there was no factual or legal basis for 
finding that his membership in the Japanese Bureau of 
Constabulary was a form of "rendering assistance to the 
enemy."  Such statements, however, are unsupported by 
objective evidence of record.  The veteran has not been found 
to have recognized guerilla service.  As such, the 
appellant's arguments do not constitute authority negating 
Section 3504(a), Title 38, United States Code, which 
considers such service to the Bureau of Constabulary 
tantamount to the rendering of assistance to an enemy of the 
United States.

Evidence submitted since the October 1976 decision, by itself 
or when considered with previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.  Thus, new and material evidence 
has not been received and the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

New and material evidence not having been submitted, the 
October 1976 forfeiture action decision against the veteran 
under 38 U.S.C.A. § 3504(a) [now 38 U.S.C.A. § 6104(a)] 
remains final, and the appeal is denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


